                              1:19-cv-01330-MMM # 77          Page 1 of 10
                                                                                                            E-FILED
                                                                         Wednesday, 21 July, 2021 03:37:51 PM
                                                                                Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION

NOREEN PERDUE, ELIZABETH DAVIS-                         )
BERG, DUSTIN MURRAY, CHERYL                             )
ELLINGSON, ANGELA TRANG, GORDON                         )
GREWING, and MELISSA WARD, individually                 )
and on behalf of all other similarly situated,          )
                                                        )
                Plaintiffs,                             )
                                                        )
                v.                                      )       Case No. 19-1330
                                                        )
HY-VEE, INC.,                                           )
                                                        )
                Defendant.                              )

                  ORDER AND OPINION GRANTING FINAL APPROVAL
                       OF THE CLASS ACTION SETTLEMENT

         Before the Court is Plaintiffs’ motion requesting that the Court enter an Order granting

Final Approval of the Class Action Settlement involving Plaintiffs Noreen Perdue, Elizabeth

Davis-Berg, Dustin Murray, Cheryl Ellingson, Angela Trang, Gordon Grewing, and Melissa Ward

(hereinafter “Plaintiffs”) and Defendant Hy-Vee, Inc. (hereinafter “Defendant”), as fair,

reasonable, and adequate, awarding attorneys’ fees and costs to Class Counsel as outlined herein,

and awarding service awards to Plaintiffs as detailed below.

         Having reviewed and considered the Settlement Agreement and the motions for final

approval of the settlement, an award of attorneys’ fees and costs, and service awards to the

Plaintiffs and having conducted a final approval hearing, the Court makes the findings and grants

the relief set forth below approving the settlement upon the terms and conditions set forth in this

Order.

         On January 25, 2021, the Court entered a Preliminary Approval Order, which among other

things: (a) conditionally certified this matter as a class action, including defining the class and class

                                                1
                          1:19-cv-01330-MMM # 77           Page 2 of 10




claims, appointing Plaintiffs as Class Representatives, and appointing Proposed Counsel as Class

Counsel; (b) preliminarily approved the Settlement Agreement; (c) approved the form and manner

of Notice to the Settlement Class; (d) set deadlines for opt-outs and objections; (e) approved and

appointed the claims administrator; and (f) set the date for the Final Fairness Hearing;

       On January 22, 2021, pursuant to the notice requirements set forth in the Settlement

Agreement and in the Preliminary Approval Order, the Settlement Class was notified of the terms

of the proposed Settlement Agreement, of the right of Settlement Class Members to opt-out, and

the right of Settlement Class Members to object to the Settlement Agreement and to be heard at a

Final Fairness Hearing.

       On July 19, 2021, the Court held a Final Fairness Hearing to determine, inter alia: (1)

whether the terms and conditions of the Settlement Agreement are fair, reasonable, and adequate

for the release of the claims contemplated by the Settlement Agreement; and (2) whether judgment

should be entered dismissing this action with prejudice. Prior to the Final Fairness Hearing, a

declaration of compliance with the provisions of the Settlement Agreement and Preliminary

Approval Order relating to notice was filed with the Court as required by the Preliminary Approval

Order. Therefore, the Court is satisfied that Settlement Class Members were properly notified of

their right to appear at the final approval hearing in support of or in opposition to the proposed

Settlement Agreement, the award of attorneys’ fees and costs to Class Counsel, and the payment

of Service Awards to the Representative Plaintiffs.

       The Court received one objection [66] expressing concern about credit monitoring not

being offered as part of the settlement agreement. At the hearing, Counsel represented the objection

was based on a misapprehension of the settlement and that class members could file a claim

seeking reimbursement for credit monitoring. Counsel further represented that while prices for



                                              2
                          1:19-cv-01330-MMM # 77            Page 3 of 10




credit monitoring vary, there would be options available for class members to sign up for a year

or two of monitoring that fell under the $225 cap on recovery. Accordingly, the Court overruled

the objection.

        The Court further had concerns about the amount of attorneys’ fees compared to the overall

relief for class members. In determining attorneys’ fee awards in class action, an expected payout

to class members of less than the attorneys’ fees cast some doubt on the appropriateness of the

fees. In re Sears, Roebuck & Co. Front-Loading Washer Prod. Liab. Litig., 867 F.3d 791 (7th Cir.

2017). That rule, however, is not absolute, and In re Sears, the Seventh Circuit approved attorney’s

fees in excess of the benefits to class because counsel devoted extensive time and effort to a

difficult case. Id.

        Here, class members could seek reimbursement of up to $225 for ordinary expenses and

up to $5,000 for ordinary expenses. Counsel estimated that nearly 6,000 class members filed claims

for a total of approximately $600,000, but that it was not yet clear how many of the claims would

be approved. The Court expressed concern the class might just receive a fraction of the amount

they requested, and that Counsel would receive substantially higher fees than the total class payout.

In response to the Court’s concerns, Counsel argued that they negotiated significant benefits for

class members in the form the injunctive relief regarding the various security updates that

Defendant agreed to make. In the Settlement Agreement, the parties agreed the cost of the security

upgrades were over $20 million. Accordingly, Counsel disagreed with the Court’s assessment that

Class Counsel would receive more in fees than the class members would receive in benefits. The

Court, however, had reservations about whether the security upgrades were strictly a result of this

case since the Settlement Agreement suggests that Defendant had already begun to make

significant security upgrades before the Agreement was signed. Class Counsel represented that



                                              3
                          1:19-cv-01330-MMM # 77              Page 4 of 10




they would follow up on the system upgrades to ensure that Defendant completed the promomised

upgrades and that this was an important benefit to class members.

        Counsel also explained that class members were able to make claims for the time spent

responding to data breach—for example if they had a new card issued—which would have been

difficult to recover at trial. Counsel also pointed to the weakness in their case and suggested that it

might be difficult to show injury to all the class members.

        Class Counsel also submitted a Supplemental Declaration regarding attorney’s fees. The

law firms of Chimcles, Schwartz Kriner & Donaldson and Barnow and Associates, P.C. filed

detailed bills that allowed the Court to evaluate the reasonableness of their fees and the time spent

on this case. Counsel also detailed the hours spent working with an expert. Id. These two firms

billed over a million dollars and other firms also submitted smaller and less detailed bills,

amounting to approximately $1.1 million in fees. Counsel requested a reduced fee of $739,000 in

costs and fees.

        At the hearing, the Court observed that not all of the firms that submitted bills provided

adequate information, however given the reduced fee, the Court was satisfied that Counsel

provided sufficient information to justify the time spent for at least the requested $739,000 in costs

and fees. While the Court has reservations about valuing the injunctive relief as a $20 million

benefit to the class, the Court is persuaded that there is still value to the class to have Counsel

ensure that Defendant follows through on the planned security updates. Moreover, it appears there

will not be an unreasonable difference between the amount that the class will receive and Counsel’s

fees. As the Seventh Circuit found in In re Sears, this Court agrees that Class Counsel’s fees are

appropriate, despite exceeding the cash payout that class members will receive, particularly




                                               4
                          1:19-cv-01330-MMM # 77              Page 5 of 10




considering that Counsel already reduced their fees to approximately half of the hourly fees that

they billed. See In re Sears, 867 F.3d 791 (7th Cir. 2017).

       Having given an opportunity to be heard to all requesting persons in accordance with the

Preliminary Approval Order; having heard the presentation of Class Counsel and counsel for Hy-

Vee; having reviewed all of the submissions presented with respect to the proposed Settlement

Agreement; having determined that the Settlement Agreement is fair, adequate, and reasonable;

having considered the application made by Class Counsel for attorneys’ fees, costs, and expenses

and the application for Service Awards to the Representative Plaintiffs; and having reviewed the

materials in support thereof, and good cause appearing:

       IT IS ORDERED that:

       1.      The Court has jurisdiction over the subject matter of this action and over all claims

raised therein and all Parties thereto, including the Settlement Class.

       2.      The Settlement involves allegations in Plaintiffs’ Consolidated Second Amended

Class Action Complaint against Defendant for failure to implement or maintain adequate data

security measures for customer information, including Card Information, which directly and

proximately caused injuries to Plaintiffs and the Class.

       3.      The settlement does not constitute an admission of liability by Defendant, and the

Court expressly does not make any finding of liability or wrongdoing by Defendant.

       4.      Unless otherwise noted, words spelled in this Order with initial capital letters have

the same meaning as set forth in the Settlement Agreement.

       5.      The Court, having reviewed the terms of the Settlement Agreement submitted by

the parties pursuant to Federal Rule of Civil Procedure 23(e)(2), grants final approval of the




                                              5
                           1:19-cv-01330-MMM # 77             Page 6 of 10




Settlement Agreement and for purposes of the Settlement Agreement and this Final Approval

Order and Judgment only, the Court hereby finally certifies the following Settlement Class:

        All persons residing in the United States who used a payment card to make a purchase at
        an affected Hy-Vee point-of-sale device during the Security Incident, which as described
        in the definition of Security Incident occurred during the time frames and at the locations
        set forth in Exhibit C to the Settlement Agreement and Appendix A to the Publication
        Notice.

Excluded from the Settlement Class are (i) Hy-Vee and its officers and directors; (ii) all Settlement

Class Members who timely and validly request exclusion from the Settlement Class; (iii) the Judge

assigned to evaluate the fairness of this settlement; (iv) the attorneys representing the parties in the

Litigation; (v) banks and other entities that issued payment cards which were utilized at Hy-Vee

during the Security Incident; and (vi) any other Person found by a court of competent jurisdiction

to be guilty under criminal law of initiating, causing, aiding, or abetting the criminal activity

occurrence of the Security Incident or who pleads nolo contendere to any such charge.

        6.      The Settlement was entered into in good faith following arm’s length negotiations

and is non-collusive. The Settlement is in the best interests of the Settlement Class and is therefore

approved. The Court finds that the Parties faced significant risks, expenses, delays, and

uncertainties, including as to the outcome, including on appeal, of continued litigation of this

complex matter, which further supports the Court’s finding that the Settlement Agreement is fair,

reasonable, adequate, and in the best interests of the Settlement Class Members. The Court finds

that the uncertainties of continued litigation in both the trial and appellate courts, as well as the

expense associated with it, weigh in favor of approval of the settlement reflected in the Settlement

Agreement.

        7.      The Settlement Agreement provides, in part, and subject to a more detailed

description of the settlement terms in that Agreement, for:



                                                6
                        1:19-cv-01330-MMM # 77           Page 7 of 10




              A.      Defendant to institute a Settlement Claims Process as outlined in the

                      Settlement Agreement whereby Class Members can submit claims that will

                      be evaluated by a Claims Administrator mutually agreed upon by Class

                      Counsel and Defendant.

              B.      Defendant to pay all costs of Claims Administration and Settlement

                      Administration, including the cost of Claims Administrator, instituting

                      notice, processing and administering claims, and preparing and mailing

                      checks.

              C.      Defendant to pay, subject to the approval and award of the Court, the

                      reasonable attorneys’ fees of Class Counsel and service awards to the Class

                      Representatives.

The Court readopts and incorporates herein by reference its preliminary conclusions as to the

satisfaction of Federal Rule of Civil Procedure 23(a) and (b)(3) set forth in the Preliminary

Approval Order and notes again that because this certification of the Settlement Class is in

connection with the Settlement Agreement rather than litigation, the Court need not address any

issues of manageability that may be presented by certification of the class proposed in the

Settlement Agreement.

       8.     The Court finds this Settlement minimally satisfies the requirements of Federal

Rule of Civil Procedure 23.

       9.     The terms of the Settlement Agreement are fair, adequate, and reasonable and are

hereby approved, adopted, and incorporated by the Court. Notice of the terms of the Settlement,

the rights of Class Members under the Settlement, Final Approval Hearing, the application for

counsel fees, costs, and expenses, and the proposed service award payments to the Class



                                            7
                          1:19-cv-01330-MMM # 77             Page 8 of 10




Representative have been provided to Settlement Class Members as directed by this Court’s

Orders, and proof of Notice has been filed with the Court.

       10.     The Court finds that such Notice as therein ordered was the best possible notice

practicable under the circumstances and constitutes valid, due, and sufficient notice to all

Settlement Class Members in compliance with the requirements of Federal Rule of Civil Procedure

23(c)(2)(B).

       11.     The Court finds that Hy-Vee has fully complied with the notice requirements of the

Class Action Fairness Act of 2005, 28 U.S.C. § 1715.

       12.     As of the Opt-Out deadline, 34 potential Settlement Class Members have requested

to be excluded from the Settlement. Their names are set forth in Exhibit A to this Order. Those

persons are not bound by this Order, as set forth in the Settlement Order.

       13.     The Court has considered all the documents filed in support of the settlement and

has fully considered all matters raised, all exhibits and affidavits filed, all evidence received at the

final hearing, all other papers and documents comprising the record herein, and all oral arguments

presented to the Court.

       14.     The parties, their respective attorneys, and the Claims Administrator are hereby

directed to consummate the settlement in accordance with this Order and the terms of the

Settlement Agreement.

       15.     Pursuant to the Settlement Agreement, Defendant, the Claims Administrator, and

Class Counsel shall implement the settlement in the manner and time frame as set forth therein.

       16.     Plaintiffs’ Counsel will provide the Court with an accounting of the claims

administration and deficiency process within five (5) days of completion of that process by the

Claims Administrator.



                                                8
                         1:19-cv-01330-MMM # 77            Page 9 of 10




       17.     Within the time period set forth in the Settlement Agreement, the relief provided

for in the Settlement Agreement shall be made available to the various Settlement Class Members

submitting valid Claim Forms, pursuant to the terms and conditions of the Settlement Agreement.

       18.     Pursuant to and as further described in the Settlement Agreement, Plaintiffs and the

Settlement Class Members release claims as follows:

       Any and all claims and causes of action that were or could have been
       brought in the Litigation based on, relating to, concerning, or arising out of
       the Security Incident and alleged theft of payment card data or other
       personal information or the allegations, facts, or circumstances described in
       the Litigation including, without limitation, any violations of the Illinois,
       Iowa, Kansas, Missouri, Minnesota, Wisconsin, and similar state consumer
       protection statutes; negligence; negligence per se; breach of contract;
       breach of implied contract; breach of fiduciary duty; breach of confidence;
       invasion of privacy; misrepresentation (whether fraudulent, negligent, or
       innocent); unjust enrichment; bailment; wantonness; failure to provide
       adequate notice pursuant to any breach notification statute or common law
       duty; and including, but not limited to, any and all claims for damages,
       injunctive relief, disgorgement, declaratory relief, equitable relief,
       attorneys’ fees and expenses, prejudgment interest, credit monitoring
       services, the creation of a fund for future damages, statutory damages,
       punitive damages, special damages, exemplary damages, restitution, the
       appointment of a receiver, and any other form of relief that either has been
       asserted, or could have been asserted, by any Settlement Class Member
       against any of the Released Persons based on, relating to, concerning, or
       arising out of the Security Incident and alleged theft of payment card data
       or other personal information or the allegations, facts, or circumstances
       described in the Litigation.

Released Claims shall not include the right of any Settlement Class Member or any of the Released

Persons to enforce the terms of the settlement contained in this Settlement Agreement and shall

not include the claims of Settlement Class Members who have timely excluded themselves from

the Settlement Class.

       19.     Pursuant to the Settlement Agreement, and in recognition of their efforts on behalf

of the Settlement Class, the Court approves payments to Plaintiffs in the total amount of $2,000




                                              9
                         1:19-cv-01330-MMM # 77             Page 10 of 10




each as a service award for their efforts on behalf of the Settlement Class. Class Counsel shall

make such payment in accordance with the terms of the Settlement Agreement.

       20.     The Court has appointed Benjamin F. Johns and Alex M. Kashurba of Chimicles

Schwartz Kriner & Donaldson-Smith LLP and Ben Barnow and Anthony L. Parkhill of Barnow

and Associates, P.C. as Class Counsel.

       21.     The Court, after careful review of the time entries and rates requested by Class

Counsel and after applying the appropriate standards required by relevant case law, hereby grants

Class Counsel’s application for attorneys’ fees and costs in the amount of $739,000 and grants the

request for service awards to each of the Representative Plaintiffs in the amount of $2,000.

Payment shall be made pursuant to the terms of the Settlement Agreement.

       22.     This Order overrules the sole objection to the Settlement.

       23.     This Order resolves all claims against all parties in this action and is a final order.

       24.     The matter is hereby dismissed with prejudice and without costs except that the

Court reserves jurisdiction over the consummation and enforcement of the settlement, without

affecting the finality of this Final Approval Order and Judgment.

       IT IS SO ORDERED.

       ENTERED this 21st day of July, 2021.

                                                    /s/ Michael M. Mihm
                                                      Michael M. Mihm
                                                  United States District Judge




                                             10
